t c memo united_states tax_court james a venuto petitioner v commissioner of internal revenue respondent docket no filed date james a venuto pro_se shaina e boatright for respondent memorandum findings_of_fact and opinion paris judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’s federal_income_tax for and respectively he also determined sec_6651 additions to tax of dollar_figure and dollar_figure for failure to timely file federal_income_tax returns for and respectively sec_6651 additions to tax for failure to timely pay federal_income_tax for and a sec_6654 addition_to_tax of dollar_figure for failure to pay estimated_tax for and a sec_6662 accuracy-related_penalty of dollar_figure for after concessions the issues for decision are whether petitioner is entitled to deduct trade_or_business_expenses for and is liable for sec_6651 and additions to tax for findings_of_fact some of the facts have been stipulated and are so found the first stipulation of facts the first supplemental stipulation of facts the second 1the amounts of any sec_6651 additions to tax shall be determined pursuant to sec_6651 b and c unless otherwise stated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure 2after a day of trial the parties resolved all issues for respondent conceded that petitioner was insolvent in and thus the cancellation_of_indebtedness_income of dollar_figure reflected in the notice_of_deficiency attributable to him was not taxable for respondent also conceded that petitioner was not liable for a sec_6654 failure to pay estimated_tax addition_to_tax for because after resolution of all issues for petitioner did not owe any income_tax for therefore he had no duty to pay estimated_tax payments in respondent also conceded certain amounts of several of the trade_or_business_expenses that are in issue which will be discussed in detail infra petitioner conceded that he received interest_income of dollar_figure for supplemental stipulation of facts the third supplemental stipulation of facts the fourth supplemental stipulation of facts and the facts drawn from stipulated exhibits are incorporated herein by this reference petitioner resided in nebraska when he timely filed his petition i petitioner’s professions petitioner has had an eclectic professional life with titles including teacher consultant author and entrepreneur petitioner taught high school english for two years in the early 1970s although he earned no income from teaching in he did complete some college-level coursework so that his teaching license could be reinstated and he could again pursue a career in teaching petitioner also owned his own business the blackstone group llc blackstone through which he performed business consulting and business brokerage services in blackstone started operations in one of blackstone’s clients was alr systems software inc alr petitioner became an alr employee on date while working with alr before petitioner became an employee blackstone incurred graphic art design expenses from new idea designs that alr did not pay petitioner performed the business consulting and business brokerage services through blackstone locally in omaha nebraska but also traveled to conduct business and to attend a conference when petitioner traveled to conduct business he flew to his destination and then rented a car petitioner traveled to orange county california for business on april to on may to on may to date and on november to while there petitioner met with the owner of past times collectibles--a longtime friend of petitioner--to consult about selling that business petitioner was to be paid dollar_figure an hour for his consulting services to a maximum of dollar_figure he was paid dollar_figure in cash under the agreement with past times collectibles in petitioner attended one business conference in he drove from omaha nebraska to dallas texas to attend a conference in date he spent the night in andover kansas on that trip petitioner also traveled to phoenix arizona to meet with another longtime friend to discuss that friend’s construction business additionally petitioner traveled to las vegas nevada returning to omaha nebraska on date petitioner ran blackstone from his home where he had a dedicated telephone line for the business that business telephone line was originally for elkhorn publishing inc a business petitioner operated in but not in he changed the name on the telephone account in date but the line was operational the entire year blackstone took out ads in newspapers and carried out a direct mail campaign to small businesses to advertise its services in ii tax forms and expenses in issue petitioner neither timely filed his form_1040 u s individual_income_tax_return nor had one timely filed on his behalf on date respondent under sec_6020 filed a substitute for return sfr on petitioner’s behalf respondent issued petitioner a notice_of_deficiency based on the sfr the parties entered into evidence a form_1040 signed by petitioner and dated date petitioner’s proposed form_1040 included all of the income reported on form_w-2 wage and tax statement and all of the gross_receipts reflected on the sfr were also reflected on schedule c profit or loss from business he included additional income of dollar_figure reported on a form 1099-misc miscellaneous income which had not been included on the sfr the dollar_figure petitioner earned under the agreement with past times collectibles was not included on the form_1040 nor was it included on the sfr attached to the form_1040 was a computer-generated table with the heading schedule a - james a venuto petitioner testified that he submitted the form_1040 to respondent in date the same time that he submitted hi sec_2010 form_1040 respondent’s position is that the form_1040 was never received the 3the document is redacted in accordance with rule foundations for the parties’ arguments at trial were the items claimed on the form_1040 the purported schedule a contained four columns with the headings business_expenses elkhorn publishing inc blackstone group llc and personal business elkhorn publishing inc was not in operation in and the parties settled all issues related to it for petitioner claimed a deduction for trade_or_business_expenses of dollar_figure which included elkhorn publishing inc expenses of dollar_figure respondent’s argument is that petitioner is not entitled to deduct most of the expenses claimed on the purported schedule a opinion generally the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of showing the determination is in error rule a 290_us_111 deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction or credit claimed on a 4there is no explanation in the record of what trade_or_business petitioner conducted through his personal business 5see supra note return 503_us_79 292_us_435 under certain circumstances the burden_of_proof as to factual matters may shift to the commissioner pursuant to sec_7491 petitioner did not argue the applicability of sec_7491 and did not show that he met its requirements to shift the burden_of_proof therefore the burden_of_proof remains his i petitioner’s business_expenses sec_162 permits a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business an expense is ordinary if it is customary or usual within a particular trade business or industry 308_us_488 an expense is necessary if it is appropriate and helpful for the business 320_us_467 a taxpayer’s burden requires him to substantiate deductions claimed by keeping and producing adequate_records that enable the commissioner to determine his correct_tax liability see sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 sec_1_6001-1 income_tax regs if a taxpayer establishes that an expense is deductible but is unable to substantiate the precise amount the court may estimate the deductible amount bearing heavily against the taxpayer whose inexactitude is of his own making see 39_f2d_540 2d cir the taxpayer must present sufficient evidence for the court to form an estimate because without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir 85_tc_731 for certain expenses the cohan_rule is unavailable and a taxpayer must satisfy strict substantiation requirements before a deduction is allowed see sec_274 to deduct expenses related to travel meals and entertainment gifts or listed_property the taxpayer must substantiate by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense ie mileage the time and place of the expense the business_purpose of the expense and in the case of entertainment the business relationship between the taxpayer and the person entertained sec_274 listed_property includes passenger automobiles sec_280f to satisfy the requirements of sec_274 by adequate_records a taxpayer must maintain records and documentary_evidence that in combination are sufficient to establish each element of an expenditure or use sec_1_274-5t and temporary income_tax regs fed reg date petitioner provided hundreds of receipts for various expenses although the court recommended that he provide the court his clients’ names and the expenses associated with each including business travel_expenses in his posttrial brief he elected not to do so although the receipts were arranged in four three-ring binders for trial the presentation of petitioner’s expenses was tantamount to the shoebox method of substantiating them the court will not sort through the voluminous evidence to decide whether petitioner substantiated each and every expense he claimed see akey v commissioner tcmemo_2015_227 patterson v commissioner tcmemo_1979_362 the parties disagree as to whether petitioner is allowed deductions and if so the amounts for trade_or_business expense categories for ease of discussion the court will group the expenses into five categories a air travel lodging meals entertainment car rental gasoline car local gasoline expenses petitioner did travel for business and he testified about multiple business trips to california he credibly testified about the details of his business relationship with the owner of past times collectibles--who was also his friend-- including the amount petitioner was to be compensated for his services from petitioner’s testimony and the documentary_evidence in the record the court finds that petitioner was traveling for business on the following dates april to may to may to date and november to petitioner met the sec_274 strict substantiation requirements for the expenses related to his business travel on those dates and he is entitled to deduct the air travel lodging and meals and entertainment_expenses associated with those dates when petitioner was in california on business he rented a car from thrifty car rental the parties entered into evidence car rental receipts and some gasoline receipts for each of the travel dates supra petitioner is also entitled to deduct car rental and gasoline expenses for those travel dates petitioner also testified about traveling to phoenix arizona to meet with another longtime friend to discuss that friend’s construction business flight and car rental records were entered into evidence for that trip too no other evidence was presented that connected the travel to phoenix with petitioner’s business although the court does not doubt that petitioner traveled to phoenix to see a longtime friend it does not find that petitioner’s statement that there was a business_purpose for his trip to phoenix--with no more details such as those he provided for his business relationship with the owner of past times collectibles also petitioner’s friend--substantiates a genuine business_purpose for the travel petitioner has failed to substantiate a business_purpose for his trip to phoenix therefore he is not entitled to deduct any of the claimed expenses associated with that trip petitioner also entered into evidence documentation of a flight from las vegas nevada to omaha nebraska on date he provided no evidence of having business in las vegas petitioner is not entitled to deduct expenses related to his travel to and from las vegas petitioner attended a conference in dallas texas in date he drove to the conference staying overnight in andover kansas respondent allowed a deduction for petitioner’s lodging in andover and at trial conceded two business meals for that trip petitioner did not substantiate expenses for any other business meals on that trip petitioner is also allowed to deduct the conference fee expense and his lodging_expenses while in dallas for the conference petitioner testified that he drove his ex-wife’s car to the conference and he claimed a deduction for the mileage expense associated with that trip petitioner is 6evidence of other flights and car rentals was entered into evidence petitioner’s testimony failed to tie those receipts to business travel therefore he is entitled to deduct business travel_expenses only for the travel dates enumerated supra p not entitled to a deduction for mileage expenses for a car he does not own or lease see siragusa v commissioner tcmemo_1980_68 holding that a taxpayer could not deduct vehicle expenses for a borrowed car aff’d 659_f2d_1062 2d cir see also revproc_2008_72 sec_5 2008_2_cb_1286 a taxpayer may use the business standard mileage rate with respect to an automobile that is either owned or leased by the taxpayer emphasis added petitioner did not provide any substantiation for gasoline expenses associated with driving to the conference petitioner also claimed a deduction for local mileage and gasoline expenses for trips in and around omaha although the court finds credible petitioner’s testimony that he conducted business in and around omaha he provided no mileage log for those trips petitioner is not entitled to a deduction for any of the local mileage and gasoline expenses the parties entered into evidence numerous receipts for meals in and around omaha petitioner did not provide any evidence of the business_purpose for those meals or the names of persons with whom he dined therefore petitioner is not entitled to a deduction for any local meals and entertainment_expenses b printing copying graphic art design and website design expenses petitioner claimed a deduction for printing and copying expenses of dollar_figure and respondent argued that petitioner is not entitled to deduct any of that amount on brief respondent conceded that petitioner had paid printing expenses of dollar_figure but maintained that he had not substantiated a business_purpose for that amount petitioner testified as to and the parties entered into evidence examples of brochures and other advertisements for petitioner’ business blackstone on the basis of respondent’s concession the court finds that petitioner is entitled to a deduction for printing and copying expenses of dollar_figure for petitioner claimed a deduction for graphic art design expenses of dollar_figure and respondent argued that petitioner was not entitled to deduct any of that amount the parties entered into evidence an invoice from indigo graphics inc to petitioner showing a payment of dollar_figure on date and an amount due of dollar_figure petitioner also entered into evidence a request he submitted to alr for payment of graphic art expenses of dollar_figure from new idea design petitioner paid this amount before he became an alr employee and alr did not repay petitioner the court finds that petitioner is entitled to a deduction for graphic art expenses of dollar_figure dollar_figure paid to indigo graphics inc and dollar_figure paid to new idea design for petitioner claimed a deduction for website design expenses of dollar_figure and respondent argued that petitioner was not entitled to deduct any of that amount the parties entered into evidence a canceled check for dollar_figure payable to teknote system written in the check’s memo line is website-blackstone the court finds that petitioner is entitled to a deduction for website design expenses of dollar_figure for c computer equipment and computer maintenance_expenses petitioner claimed deductions for computer equipment and maintenance_expenses of dollar_figure and dollar_figure respectively respondent argued that petitioner is not entitled to deduct any computer equipment expenses but he conceded that petitioner is entitled to a deduction for computer maintenance_expenses of dollar_figure petitioner credibly testified about the purchase of computer equipment in but there is no evidence in the record of the purchase of any computer equipment in therefore petitioner is not entitled to a deduction for any 7petitioner did not argue that the computer expense for was depreciation for the computer equipment purchased in even if he had he failed to meet the strict substantiation requirements for listed_property which includes computer equipment see sec_280f sec_1_274-5t continued computer equipment expenses in petitioner testified that he used elkhorn computer for computer maintenance the parties entered into evidence canceled checks payable to elkhorn computer drafted on blackstone’s account totaling dollar_figure petitioner is entitled to a deduction for computer maintenance_expenses of dollar_figure which includes the dollar_figure respondent conceded for d supply shipping postage business education telephones internet association fees dues books materials and miscellaneous expenses respondent argued that petitioner is not entitled to a deduction for any supply shipping and postage business education telephones and internet and association fees and dues expenses he also argued that petitioner is entitled to a deduction for books and materials and miscellaneous expenses of only dollar_figure and dollar_figure respectively petitioner claimed a deduction for supply expenses of dollar_figure but offered no evidence at trial to substantiate those expenses therefore he is not entitled to a deduction for any supply expenses petitioner claimed a deduction for shipping and postage expenses of dollar_figure he substantiated shipping expenses of dollar_figure and postage expenses of dollar_figure for continued temporary income_tax regs fed reg date petitioner’s other receipts were illegible or related to elkhorn publishing inc or no connection was made between the receipts and petitioner’s business petitioner claimed a deduction for business education expenses of dollar_figure the only education expenses to which petitioner testified or for which he provided documentary_evidence were tuition payments related to classes in which he enrolled so that he could have his nebraska teaching license reinstated petitioner was a high school english teacher for two years in the 1970s but had not taught since then petitioner was not in the trade_or_business of teaching but paid his tuition expenses so that he might resume teaching after an absence of more than years petitioner is not entitled to a deduction for any of his business education expenses see 56_tc_517 finding that a taxpayer who had been absent from teaching for fours years was not in the trade_or_business of teaching and was preparing for the resumption of an old trade_or_business 8see supra p 9respondent conceded that petitioner’s qualified tuition expense for is eligible for a lifetime_learning_credit subject_to the parties’ rule_155_computations petitioner claimed a deduction for telephone and internet expenses of dollar_figure petitioner testified to and provided documentary_evidence that supported the fact that he had two telephone lines at his residence--one for personal_use and one for business use both lines were operational for the entire year in issue in date petitioner changed the name on the account for the business line from elkhorn publishing inc to blackstone the february telephone statement for the business line showing a charge of dollar_figure for a month’s service was entered into evidence petitioner is allowed a deduction for phone expenses of dollar_figure dollar_figure months for see 39_f2d_540 petitioner did not enter any evidence of what amounts of his internet use were for personal or for business purposes he is not entitled to a deduction for telephone and internet expenses in excess of the dollar_figure the court has allowed petitioner claimed a deduction for association fees and dues of dollar_figure he did not provide any substantiation for that amount therefore he is not entitled to a deduction for any association fees and dues expenses for petitioner claimed a deduction for books and materials expenses of dollar_figure and respondent has conceded that petitioner substantiated dollar_figure of those expenses petitioner produced an invoice totaling dollar_figure for the purchase of the books business reference guide and the complete guide to business brokerage the invoice states that the payment method for the purchase was by credit card petitioner has substantiated and is entitled to a deduction for books and materials expenses of dollar_figure which includes the dollar_figure respondent conceded for petitioner claimed a deduction for miscellaneous expenses of dollar_figure and respondent conceded that petitioner substantiated dollar_figure of those expenses petitioner did not substantiate miscellaneous expenses in excess of the dollar_figure respondent conceded therefore that is the amount of a deduction for miscellaneous expenses to which he is entitled for e interest on loans and interest on credit cards expenses petitioner claimed a deduction for interest_expenses on loans and credit cards of dollar_figure and dollar_figure for respectively generally a deduction is allowed for interest_paid or accrued on indebtedness sec_163 no deduction is allowed however for personal_interest paid_or_accrued on indebtedness sec_163 for purposes here personal_interest is any interest allowable as a deduction under this chapter other than interest_paid or accrued on indebtedness properly allocable to a trade_or_business sec_163 the only loan documents in the record are for a loan for elkhorn publishing inc that was paid in full in there are no loan documents for although blackstone did have a business_credit card no statements were entered into evidence detailing the interest_paid in therefore petitioner is not entitled to a deduction for any loan or credit card interest_expenses for ii sec_6651 and additions to tax sec_6651 and imposes additions to tax for failure to timely file a federal_income_tax return and failure to timely pay tax_liabilities respectively unless it is shown that the failure is due to reasonable_cause and not due to willful neglect the addition_to_tax under subsection a is equal to of the amount_required_to_be_shown_as_tax on the delinquent_return for each month or fraction thereof during which the return remains delinquent up to a maximum addition of for returns more than four months delinquent the addition_to_tax under subsection a is per month of the amount due during which such failure continues up to a maximum amount of the commissioner bears the burden of production with respect to any penalty or addition_to_tax sec_7491 petitioner did not timely file a federal_income_tax return for respondent has met his burden of production for the a addition_to_tax for respondent filed an sfr under sec_6020 for petitioner for a return prepared by the commissioner in accordance with sec_6020 is treated as the return filed by the taxpayer for the purpose of determining the amount of the addition under sec_6651 sec_6651 127_tc_200 respondent has the burden of proving that an sfr for satisfying the requirements of sec_6020 was submitted see 120_tc_163 aff’d without published opinion a f t r 2d ria 3d cir gleason v commissioner tcmemo_2011_154 wl at see also wheeler v commissioner t c pincite to constitute a sec_6020 sfr the return must be subscribed it must contain sufficient information from which to compute the taxpayer’s tax_liability and the return form and any attachments must purport to be a ‘return’ 143_tc_376 quoting spurlock v commissioner tcmemo_2003_124 wl at aff’d 616_fedappx_391 10th cir the court has held that the requirements of sec_6020 have been met where an sfr consists of form 4549-a income_tax examination changes unagreed and excepted agreed form 886-a explanation of items and form sec_6020 certification see id gleason v commissioner wl at the sfr respondent issued to petitioner included forms 886-a and it also included form_5287 income_tax changes which includes essentially the same information as form 4549-a on form both forms and 4549-a are listed as possible forms to use to report the summarizing of the examination changes or adjustments to constitute a valid sfr the sfr respondent issued to petitioner constitutes a valid sfr and is deemed to have been filed by petitioner for purposes of sec_6651 therefore respondent has also met his burden of production under sec_7491 for the sec_6651 addition_to_tax for the burden_of_proof thus shifts to petitioner a taxpayer is not liable for an addition_to_tax for failure to timely file or pay if he shows the untimeliness was due to reasonable_cause and not due to willful neglect sec_6651 and 116_tc_438 petitioner provided no evidence that he acted with reasonable_cause and not willful neglect in failing to timely file a federal_income_tax return or to timely pay his tax_liability for if petitioner did indeed file his form_1040 when he filed hi sec_2010 form 1040--in date--then by his own explanation he did not timely file his form_1040 therefore petitioner is liable for the sec_6651 and additions to tax for the court has considered all of the arguments made by the parties and to the extent they are not addressed herein they are considered unnecessary moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
